TBIMBLE, J.,
(concurring) — The main or original opinion, in the Hutchinson case (189 Mo. App. 438) was dealing with the question whether the plaintiff, Hutchinson, should lose her judgment against the city because Mullins had escaped liability therein. And the opinion holds: that since plaintiff was not to blame for Mullins’ escape and the city was to blame, because if it had any evidence against him, it did not offer or seek to offer *645any, therefore, the plaintiff should not he deprived of her judgment against the city. At page 448 the opinion says: “So that, plaintiff’s right to a judgment against the city in this case does not depend on her right to a judgment against Mullins if the evidence justifies the former and not the latter
At page 450 the opinion says that the judgment in Mullins’ favor was on account of a lacle of evidence and that it was not because no cause of action was stated against him that the city was precluded from establishing his liability. In other words, as stated on page 451, “plaintiff’s course” did not preclude the city “from questioning the validity of the judgment in favor of Mullins, so far as his liability over to the city is concerned.” Hence, as her course did not preclude that, she ought not to suffer.
The right of plaintiff to maintain her judgment in that case was the only matter then before its, the city’s right to a judgment against Mullins not being considered except so far only as to determine whether plaintiff had by her course interfered therewith. Hence, it was thought the opinion should not foreclose the question of whether the city could afterward proceed against Mullins or question the validity of the judgment in his favor if there were any ground upon which it could be attacked or obviated.